DETAILED ACTION
 	Claims 4-23 are pending. Claims 1-3 are canceled. This is in response the application filed on June 25, 2020 that claims priority to the application 15948310 filed on April 9, 2018, granted under Patent 10,735,471.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The system claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over the system claim 1 of U.S. Patent No. 10,735,471. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite similar features:

 	Claim 4					   Claim 1 of Patent 10,735,471
storing,     storing by the at least one computing device in the computer network, one or more current values of one or more risk metrics for at least one grouping of data stored in one or more data stores in the computer network and corresponding to one or more domains, each of the one or more risk metrics corresponding to one or more sensitive domains in the one or more domains; 
     receiving, by the at least one computing device in the computer network, a risk reduction goal corresponding to at least one risk metric in the one or more risk metrics, the at least one risk metric corresponding to at least one sensitive domain in the one or more sensitive domains; 

    determining, by the at least one computing device in the computer network, a plurality of simulated values of the at least one risk metric for the at least one grouping by simulating application of a plurality of protection mechanisms to sensitive data in each corresponding data store, wherein the sensitive data corresponds to the at least one sensitive domain and wherein each simulated value in the plurality of simulated values corresponds to a protection mechanism in the plurality of protection mechanisms; and
    ranking, by the at least computing one device in the computer network, the plurality of protection mechanisms based at least in part on the corresponding plurality of simulated values of the at least one risk metric for the at least one grouping
 … storing, by the at least one computing device in the computer network, one or more current values of one or more risk metrics for each grouping, each of the one or more risk metrics corresponding to one or more sensitive domains in the one or more domains;

    receiving, by the at least one computing device in the computer network, a risk reduction goal corresponding to at least one risk metric in the one or more risk metrics, the at least one risk metric corresponding to at least one sensitive domain in the one or more sensitive domains;
    determining, by the at least one computing device in the computer network, at least one simulated value of the at least one risk metric for each grouping in the plurality of groupings by simulating application of a protection mechanism to sensitive data in each corresponding data store, the sensitive data corresponding to the at least one sensitive domain;


   ranking, by the at least computing one device in the computer network, the plurality of groupings based at least in part on the at least one simulated value of the at least one risk metric for each grouping.


Hence dependent claims 5-10 are also rejected.
 	The Apparatus claim 11 and the Non-transitory computer-readable medium  claim 18 are rejected against claims 14 and 17 of the Patent 10,735,471 respectively for the same reasoning above. Hence dependent claims 12-17 and 19-23 are also rejected.
	This is an anticipatory rejection.

Claim Rejections - 35 USC § 101
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites processor and memory but there is no definition if the apparatus is a physical machine or a virtual machine. Disclosure discloses the processor can be a real or a virtual implying the apparatus can be implemented on a virtual environment.
Claims 12-17 are rejected as being dependent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation " the at least one computing device " in the storing step.  There is insufficient antecedent basis for this limitation in the claim.

Examiner note
There is no art rejection since independent claims 4, 11 and 18 recite similar allowed features presented in the granted Patent 10,735,471. That is determining, by the at least one computing device in the computer network, a plurality of simulated values of the at least one risk metric for the at least one grouping by simulating application of a plurality of protection mechanisms to sensitive data in each corresponding data store, wherein the sensitive data corresponds to the at least one sensitive domain and wherein each simulated value in the plurality of simulated values corresponds to a protection mechanism in the plurality of protection mechanisms; and ranking, by the at least computing one device in the computer network, the plurality of protection mechanisms based at least in part on the corresponding plurality of simulated values of the at least one risk metric for the at least one grouping.

Prior Art of record
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent 8776241 (Fig. 3A and related text), US Patent 10574702 (Fig. 7 and related text), Pub 20160330219 (Fig. 6 and related paragraphs), Pub 20190182289 (Fig. 3 and related paragraphs).

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI M TRAN/Primary Examiner, Art Unit 2432